DETAILED ACTION
This communication is responsive to Applicant’s response filed August 2, 2022. Applicant’s amendments and arguments have been carefully considered.
Claim(s) 1-3 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito (US 2014/0032028).
	Saito discloses an electric cable rail system including current collectors 4R, 4L, cable rails 3R, 3L, and monitoring system 15, which can be in the form of a camera to record images of a portion of the cable rails in front of the current collectors, or on the other hand, the monitoring system can also be a laser radar or a millimeter wave radar (para [0087]), wherein the laser/millimeter radars are readable as distance sensors capable of detecting distances between at least one distance sensor and at least one cable rail, and the system may also include two or more of such sensors (para [0089]). The structure of Saito is considered to include the combinations of features of instant claims 1-2.
	Regarding instant claim 3, consider the sensor(s) of Saito.
Regarding instant claim 10, consider the camera/distance sensor in the structure of Saito, wherein the camera/distance sensor is mounted on vehicle 1, which is readable as a carriage configured to move together with current collector 4 along cable rail 3. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 2014/0032028).
Saito is applied above. As to the instant claimed sensor being at least one distance sensor, consider paragraph [0087] of Saito, wherein the sensor(s) can also be laser radar sensor(s), which are readable as being corresponding to the instant claimed distance sensor(s). Note that in the structure of Saito, there are two cable rails 3R and 3L. As an obvious matter of routine engineering, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include two of such laser radars for performing the same expected function of monitoring the two cable rails in the structure of Saito to achieve a comprehensive and accurate monitoring of the two cables.
Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 2014/0032028) in view of Chinese reference (CN 207173312).
Saito is applied above.
The CN reference discloses a pantograph (i.e. the first part of a slip contact) including a vertical vibration sensor comprising an acceleration sensor (see the abstract) connected to the first part of the slip contact. In view of the CN reference, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a vibration sensor, similar to that taught in the CN reference, in the structure of Saito for performing similar expected function and achieving similar expected advantages thereof. The structure of Saito, as modified, is considered to include the combination of features of instant claim 4. 
Regarding instant claim 12, note that since the system of Saito includes two power collectors 4R, 4L forming first and second slip contacts configured to contact two power cable rails 3R, 3L, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include two of the vibration sensors, described above, associated with the control system of the structure of Saito, as modified, for performing the expected function thereof with respect to the first and second slip contacts, and to achieve expected advantages thereof, such as reducing vibration and noise in the vehicle.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 2014/0032028) in view of Chinese reference (CN 202372451) and Sunlight Shield document .
Saito is applied above.
The CN reference discloses a current collector monitoring device including  photoelectric sensors (spark sensors) 3 mounted inside cover 14 for detecting sparks between carbon brush 1 and conductor 2. The Sunlight Shield document suggests the use of some forms of covers (such as a toilet paper roll or some PVC cover) for photoelectric sensors to shield against ambient light influences, such as sunlight. In view of the CN reference and the Sunlight Shield document, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to alternatively use photoelectric sensor(s) and sunlight shield(s) (such as some form of PVC covers with a suitable shape), similar to those suggested in the CN reference and Sun Shield document, to facilitate detection of a faulty condition without significant influences from the sunlight. As to whether the photoelectric sensors being mounted on the vehicle or directly on the current collector assembly, as an obvious matter of design choice through routine engineering, it would have been obvious to one of ordinary skill in the art to choose a convenient location, such on the current collector assembly, for mounting the spark sensor in the structure of Saito, as modified, for performing the same expected function thereof without adverse effects when mounted on the current collector assembly.
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 2014/0032028).
	Saito is applied above.
Regarding instant claim 6, consider the sensor in the form of camera 15 of Saito. As to the instant claimed camera being a high-speed camera, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a known high-speed camera in the structure of Saito to achieve the expected advantages thereof. For example, when the vehicle and the current collector are moving relative to the cable rails it is logically important to use a camera with a high enough speed to facilitate capturing clear images (e.g., without motion blur) to facilitate a high degree of accuracies.
Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over German reference (DE 10 2009 006 392).
The DE reference discloses an electric rail system comprising current collector 8, and a monitoring system including cameras (Figs. 3-4) configured to record images of a portion of the rail system in front/behind the current collector relative to a movement direction of the current collector along cable rails 2. Note that the cameras in the structure of the DE reference are positioned to capture a wear state of contact device 3, wherein the wear is obviously in the area of contact between contact device 3 and wire 2. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the captured images of the wear condition of contact device 3 at such contact area, wherein the captured images would obviously include contact device 3 and wire 2 at such contact area. The structure of the DE reference, as modified, is considered to include the features of instant claim 1.
Regarding instant claim 7, consider the DE reference, wherein the data recorded by the camera can be sent over a network to a controller/computer for image processing (para [0012]), and wherein the computer has an image processing system processed automatically by a program application based on a recorded image (para [0016]) to detect an anomaly and obviously to produce an anomaly signal if an anomaly occurs. As to the instant claimed microprocessor, microprocessors are well-known as the hearts of many known computers (Official Notice is taken, which is now taken as an admitted prior art because the applicant fails to properly response to the Office Notice). Therefore, it would have been obvious to one of ordinary skill in the art to include such well known microprocessor in the computer in the structure of the DE reference to facilitate highly complicated processing of the recorded images.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art applied to claim 7 above and further in view of Breed (US 2003/0036835).
Saito is applied above.
Regarding instant claim 8, the use of trainable evaluation software for recognizing a condition is known. Consider for example the trainable evaluation software described in Breed (e.g. para [0063]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to alternatively use a known trainable evaluation software, similar to that taught in Breed, in the monitoring system of Saito for achieving expected advantages thereof, such as to enhance the effectiveness and accuracy of recognizing an unfavorable condition.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 2014/0032028) in view of Kramer (US 5,819,189).
Saito is applied above.
Regarding instant claim 9, Kramer discloses a rail system including three rails, wherein rails 51, 52 form direct current rails insulated from one another, and rail 52 forms a control rail that is operable to communication with a bus system. In view of Kramer, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a combination of rails configured with direct current power rails and at least a control signal rail, similar to those taught by Kramer, such that the vehicle of Saito can be powered by the power rails and remote controlled through the at least a control signal rail.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Responses to Applicant’s Arguments:
Regarding Applicant’s argument that the overhead wires in the structure of Saito are not readable “rails”, this argument is not persuasive because in U.S. classification, there is subclass 104/112 drawn cable rails, which include suspended rails/tracks formed of cables. See the U.S. classification provided below:




   112 
 CABLE RAILS:
 
This subclass is indented under the class definition.  Elevated or suspended railways in which the tracks are formed of cables. 


	See also Figari (US 3,828,684), wherein an elevated transportation system is described as having “cables which constitute the rail” (Col. 1, ll. 40-45), Krohn (US 2,939,405), wherein an overhead system is described as having “cable, rope rail” (Col. 2, ll. 53-55), and MacDonald (US 2005/0087090), wherein an aerial cable rail system is described (para [0003]). In the case of Saito, applied in the above grounds of rejection, the overhead power wires that define a path for a vehicle to travel and to collect electrical power are reasonable readable as cable rails because the power wires are cables that guide the vehicle along a path for collecting electrical power therefrom. Furthermore, in structure of Phillips (US 8,666,553), an overhead power line wire can also be used for supporting and guiding a power line inspection robot, wherein the power line wire is a cable forming a cable rail for guiding the inspection robot. Therefore, contrary to Applicant’s narrowed definition of rail, a rail certainly can be a flexible rail, such as in the form of a cable/wire, that forms a path for a vehicle to follow. 
	Regarding Applicant’s argument that the cameras in the DE reference are not configured to capture images of any rail that provides current to a current collector, this argument is not persuasive because the six cameras 11-12, 16-17, 18-19 in the structure of the DE reference are positioned to capture a wear state of contact device 4, wherein the wear is obviously in the area of contact between contact device 4 and wire 2. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the captured images of the wear condition of contact device 3 at such contact area would obviously include contact device 3 and wire 2. On the other hand, it does not make any sense, or there is not any good reason to exclude wire 2 when capturing the images.
	Regarding Applicant’s argument (page 10, 2nd para) that the examiner’s proposed combination of adding another wire to the structure of Saito for use as a signal wire would fail to meet the limitation of the instant claimed invention because wires are not rails, this argument is not persuasive because as set forth above, rails can also be formed by ropes/cables.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/           Primary Examiner, Art Unit 3617